
Mother Earth and humanity are suffering, stricken by 
the environmental, climate, financial and food crises 
generated by an inhumane, predatory capitalism that 
turns human life and Mother Earth into merchandise. 
Today we have an historic opportunity to build a new, 
different world, and we must do so without delay. 
The post-2015 agenda must express that mandate that 
Mother Earth and humanity demand of us.

We welcome the proposal of the Open Working 
Group on Sustainable Development Goals that 
incorporates the proposals of Bolivia and the peoples 
of the world to respect Mother Earth and the concept of 
harmony with nature. That is not a matter of a simple 
political statement. It is a commitment shared with 
the entire world to change our visions of development 
to a more comprehensive, holistic vision. What we 
propose to the world is living well, in harmony with 
Mother Earth, and the construction of a culture of life, 
complementarity, solidarity and peace.

Respect for Mother Earth has been lost. Today 
she is being marketed and manipulated, causing grave 
danger to life. Now as at no other time, the premise 
that man believes himself to be the lord and master of 
nature is more true than ever. Humankind, encouraged 
by capitalism, has turned everything into a market, 
including genetic manipulation and the destruction of 
human beings.

Human and natural life and their happiness 
should be the reason why any vision, tool or focus for 
development exists. No vision of development makes 
sense if it does not respect or strengthen life. Economic 
growth does not in itself lead to the realization of 
social rights and good living. The horizon of equality 
calls for the distribution of wealth and the economic 
and political empowerment of the poor, the excluded 
and the marginalized. It calls for strengthening 
communities and building societies with solidarity, not 
exclusive societies based on the accumulation of wealth 
and governed by money, covetousness and the avarice 
of the market.

Together with the Group of 77 and China, I must 
state the fundamental importance of recovering the 
sovereignty of our countries and peoples over our natural 
resources. It is only by recovering control of our natural 
resources that we will be able to garner greater benefits 
for our peoples, in particular to eliminate poverty and 
to invest in economic diversification, industrialization 
and social programmes.

Each country has the right to decide on its priorities 
and strategies for development, but it is important that 
those strategies strengthen the environmental functions 
and the ecosystems of Mother Earth in the framework 
of complementarity and mutual support between 
productive systems, communities and nature. It is vital 
to strike a balance between the rights of Mother Earth, 
the right to development, the rights of indigenous 
peoples and social, economic and cultural rights, as 
well as the right of the poor to emerge from poverty. 
Complementarity and mutual support, not commercial 
incentives, are instruments to preserve Mother Earth. 
On this point we differ from the followers of the so-
called green economy.

An important issue to be promoted in the framework 
of the post-2015 agenda is the human right to water and 
the right of Mother Earth to enjoy water for regenerating 
and reproducing life. Three billion people today live in 
areas or regions where the demand for water exceeds 
its availability, and that reality will worsen as years 
pass. By 2030 the demand for water will have increased 
by 30 per cent. In 2050, four billion people will suffer 
from critical scarcity of water in the context of climate 
change.

In Bolivia, in accordance with human right to 
water and with our Constitution, and thanks to the 
national programme known as My Water, we have 
already reached the Millennium Goals. We did so three 
years ahead of schedule. Declaring the human right to 
water means it cannot be privatized. Water is life, and 
it cannot be an object of profit or commercialization. 
Likewise, to resolve serious social inequalities, basic 
services such as water, electricity, telecommunications 
and basic sanitation, as well as education and health, 
must be a human right.

We have a pending agenda to eradicate poverty 
and hunger, but for that we must also fight the pitiless, 
inhumane forces of capital and the market, the 
omnipresent power of banks and usurers who profit 
from consumerism and hunger. The so-called vulture 
funds are an expression of that. They are agents of 
financial rapine who live off speculation, stealing from 
developing countries with impunity, taking the bread 
from the poor, extorting and defrauding with the help 
of the legal systems of capitalism. They caused the 
financial crisis and profited from it.

We must profoundly change the exclusionary 
structures of financial institutions, such as the 
International Monetary Fund and the World Bank. 
That should be part of the transformation of the world 
financial architecture. Those organizations cannot be 
governed only by developed countries, which, through 
clever financial strategies, blackmail and oppress 
developing countries, especially the poorest. That is 
what we call eradicating financial colonialism.

In the world there still exists an offensive, abusive 
reality — the 1.3 billion poor people and more than 
800 million who are chronically malnourished — as 
well as the gaps between the rich and the poor. That 
is due to an unequal distribution of income, but also 
to an unequal and discriminatory access to wealth, to 
the means and factors to live well and to enjoy basic 
services. The increase in the number of hungry people 
in the world is due, without doubt, to the financial 
crisis. If not for that, there would now be 413 million 
fewer hungry people in the world. But the eradication 
of hunger and poverty is unthinkable without changing 
the international financial architecture.

The violence of war feeds the darkest interests, 
such as the geopolitical control of the great Powers and 
corporations that promote conflicts in order to ensure 
their imperial or neocolonial interests. Today, it is the 
economic interests of capital that promote neocolonial 
wars. With the expense required for war campaigns, 
humankind could overcome many of its problems, 
including the Ebola virus, tuberculosis, AIDS or 
dengue.

We have again witnessed the cruelty and barbarity 
of the genocidal actions of the Government of Israel 
against the Palestinian civilian population. We have 
therefore denounced Israel for violating international 
humanitarian law and universal human rights. We 
demand an investigation of the crimes committed by 
Israel in the Gaza Strip. The Plurinational State of 
Bolivia, like other Latin American countries, agrees on 
the profound need to reiterate the legitimacy of United 
Nations resolutions demanding the end of the occupation 
of the Palestinian territories and the construction of an 
independent State within the borders existing prior to 
4 June 1967. That is why we again reiterate the need 
to recognize Palestine as a full-fledged Member of the 
United Nations.

As Chair of the Group of 77 and China, I cannot 
fail to mention the important commemoration of the 
fiftieth anniversary of the creation of the Group of 77, 


held on 14 and 15 June in the city of Santa Cruz de 
la Sierra, Bolivia. The Summit of Heads of State and 
Government of the Group of 77 and China adopted a 
declaration entitled “For a new world order for living 
well” (see A/68/948), which confirms the principles of 
unity, complementarity and solidarity and the building 
of a new world order that establishes a more just and 
democratic system for the benefit of our peoples.

We commend the Bolivarian Alliance for the 
Peoples of Our America-Peoples’ Trade Agreement 
(ALBA-TCP) on completing 10 years of tireless work 
towards the integration of peoples. That work goes 
beyond commercial profit and focuses on promoting the 
values of cooperation, solidarity and complementarity. 
In its 10 years, ALBA-TCP has become a major player 
in Latin America and the world.

Since March 2011, 150,000 people have died in 
Syria and 3 million people have fled as refugees to 
neighbouring countries. Bolivia agrees that the future 
and destiny of Syria must be determined by the Syrian 
people themselves in the full exercise of democracy, in 
accordance with the Charter of the United Nations.

Bolivia condemns and rejects the interference by 
the United States of America in Iraq that triggered the 
current crisis in the country. The war unleashed in 2003 
against Iraq destabilized the entire region. It was said 
that Iraq possessed large quantities of weapons of mass 
destruction. That argument remains one of the biggest 
lies ever told in the history of imperialism. On the basis 
of that lie, peaceful coexistence among social, ethnic 
and religious groups has been destroyed. The situation 
has given rise to a terrorist group called the Islamic 
State that is imposing a new war that threatens the entire 
region. Bolivia rejects the extreme violence with which 
that terrorist group has acted against civil society and 
wholeheartedly affirms that nothing justifies fratricidal 
violence.

The invasion of Iraq, together with other historical 
events, has taught us a lesson that wherever the United 
States of America intervenes, it leaves destruction, 
hatred, misery and death in its wake, but it also leaves 
wealth in the hands of those who profit from the wars: 
the transnational corporations of the arms industry and 
the oil industry. We must make use of the culture of 
peace to eradicate extremist fanaticism, but also the 
imperial warmongering promoted by the United States, 
which, faced with war, threatens more war. The United 
Nations was created to build and promote peace, not to 
justify wars and invasions.

Using war against war is not the same as peace. 
That is a perverse formula — the formula for death and 
endless confrontation. We must resolve the structural 
causes of war: marginalization, poverty, lack of 
opportunities, cultural and political exclusion, social 
discrimination, inequality, usurpation and territorial 
dispossession, ruthless capitalism and dictatorship of 
the interests of transnational corporations. Every year 
here we hear Mr. Obama deliver a discourse on war, 
arrogance and threats against the peoples of the world. 
It is also a discourse of extremist fanaticism.

The economic, commercial and financial blockade 
imposed by the Government of the United States 
against Cuba is the main tool of United States policy 
in its eagerness to destroy the revolution and restore its 
hegemony over Cuban territory. The blockade against 
Cuba is the most unjust, severe and prolonged system of 
unilateral sanctions that has ever been applied against 
any country. The blockade qualifies an act of genocide. 
That colonial blockade must be ended immediately.

We want to affirm before this Assembly the historic 
right of the Bolivian people to their access to the sea — a 
right that was trampled by a brutal invasion promoted 
by colonial business interests. The colonial imposition, 
the absence of genuine participatory democracy and the 
interests of foreign companies were interposed between 
the Bolivian and Chilean peoples, fraternal peoples who 
were led to a war favouring the transnationals. Because 
my country firmly believes in and promotes peace and 
harmony in our relations with all of our neighbours, we 
turned to the International Court of Justice in search 
of dialogue to resolve, peacefully and in good faith, 
a prolonged dispute over our sovereign access to the 
Pacific Ocean.

Our demand does not seek to alter the international 
order of the limits and boundaries or to threaten 
international treaties, as the the Government of Chile 
would have people believe. On the contrary, Bolivia has 
invoked international law and its principles to resolve, 
methodically and in good faith, the issue of its sovereign 
access to the Pacific Ocean. An effective and peaceful 
solution regarding Bolivia’s sovereign access to the 
sea would be in the interests of our peoples, the new 
generations, the region and the whole world. I therefore 
call on all countries of the United Nations system at 
this sixty-ninth session of the General Assembly to join 
us, not only Bolivia, but our neighbour Chile, in this 
challenge to peace, justice and rule of law.

We must eradicate violence and war and denounce 
the imperialist warmongering of the world Powers that 


arrogantly believe they embody the ideals of freedom. 
The imperial Powers use their communication media 
to manipulate the wills and the emotions of the people. 
They lie and deceive with impunity. They divide and 
pit nations and communities against one another to 
promote wars, control strategic resources and put them 
at the service of their foreign capitals.

This is the century of peace, but peace with 
sovereignty, with freedom for peoples and not with a 
free market. This is the century of agreements on liberty, 
life and peace and not for agreements on free trade 
in life. There will be no harmony if the arrogance of 
empires and their renewed colonialism harass, oppress 
and kill human beings, cultures and the peoples of the 
world. The empire of finance, the empire of markets, 
the empire of the arms industry must all fall to give way 
to the wisdom of life and life in peace and harmony.

To summarize with the greatest respect and 
admiration for the Assembly, I would like to say that if 
we want to put an end to poverty, if we want to defend 
life and Mother Earth, our only path is to put an end 
to the capitalist system and imperious thinking for the 
well-being of humanity.
